     Case 3:21-cv-00313-LRH-WGC Document 9 Filed 07/30/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
 8

 9                               UNITED STATES DISTRICT COURT

10                        DISTRICT OF NEVADA, NORTHERN DIVISION

11

12 JAMES ROBERT SMITH, an individual;
   JAMES ROBERT SMITH, on behalf of J. I. S.,          Case No.: 3:21-cv-313
13 a minor,

14         Plaintiffs,                                 ORDER FOR REMAND TO
                                                       SECOND JUDICIAL DISTRICT
15                                                     COURT
     v.
16
   LYNN SCHLISKEY, an individual; STATE
17 FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY; DOES I
18 through X, inclusive,
19         Defendants.
20

21
            The parties, by and through their attorneys of record, hereby stipulate and agree to remand
22
     this matter to the Second Judicial District Court of Washoe County, Nevada. On July 26, 2021,
23
     Plaintiffs filed a Notice of Voluntary Dismissal Without Prejudice of Defendants State Farm Mutual
24
     Automobile Insurance Company Only (the “Notice”). The Notice dismissed Defendant State Farm
25
     from the action without prejudice. As Plaintiffs’ second cause of action is only brought against
26
     Defendant State Farm, the second cause of action is now moot.
27
            Therefore, the parties stipulate and agree to dismiss the second cause of action in the
28

                                                 Page 1
      Case 3:21-cv-00313-LRH-WGC Document 9 Filed 07/30/21 Page 2 of 3



 1    Complaint, Violation of NRS 649.370, without prejudice. As a result of the dismissal of State Farm,
 2    and Plaintiffs’ second cause of action, the basis for removal (federal question jurisdiction) no longer
 3    exists. Thus, the parties stipulate and agree that this matter be remanded to the Second Judicial
 4    District Court.
 5
      DATED this 29th day of July, 2021.                      DATED this 29th day of July, 2021.
 6

 7
       /s/ J. Robert Smith
     __________________________                                  /s/ Michael A. Pintar
                                                               ____________________________
 8     J. Robert Smith (SBN 10992)                            Michael A. Pintar (SBN 3789)
       RSmith@SHJNevada.com                                   Michael.pintar@mccormickbarstow.com
 9     Kendra J. Jepsen (SBN 14065)                           McCormick, Barstow, Sheppard, Wayte &
       KJepsen@SHJNevada.com                                  Carruth LLP
10
       SIMONS HALL JOHNSTON PC                                241 Ridge Street, Suite 300
11     6490 S. McCarran Blvd., #F-46                          Reno, Nevada 89501
       Reno, Nevada 89509                                     Telephone:     (775) 333-0400
12     Telephone: (775) 785-0088                              Facsimile:     (775) 333-0412
       Facsimile:     (775) 785-0087
13     Attorneys for Plaintiffs                               Attorney for Defendants
14

15

16
      IT IS SO ORDERED.
17

18
      DATED: July 30, 2021.
19

20
                                                    __________________________________
21                                                  UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

                                                     Page 2
                                                                   Case 3:21-cv-00313-LRH-WGC Document 9
                                                                                                       8 Filed 07/30/21
                                                                                                               07/29/21 Page 3 of 3



                                                               1                                    CERTIFICATE OF SERVICE
                                                               2          I hereby certify that on this 29th day of July, 2021, a true and correct copy of the
                                                               3   Stipulation and Order for Remand to Second Judicial Court was served via the United States
                                                               4   District Court CM/ECF system on all parties or persons requiring notice.
                                                               5
                                                                                 Michael A. Pintar
                                                               6                 McCormick Barstow LLP
                                                                                 241 Ridge St., Ste. 300
                                                               7                 Reno, Nevada 89501

                                                               8          DATED this 29th day of July, 2021.
                                                               9                                                           /s/ Kiley P. Rasmussen
                                                                                                                          ______________________________
                                                              10                                                          Kiley Rasmussen, an employee of
                                                                                                                          SIMONS HALL JOHNSTON PC
                                                              11
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14

                                                              15

                                                              16

                                                              17

                                                              18
                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                 Page 3
